DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 13, 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner (WO #2016/053475).
For Claim 1, figure 8 of Weiner ‘475 discloses a rotor assembly, comprising: a first rotor hub; a second rotor hub; and a shaft fairing between the first and second rotor hubs and including a front surface, a rear edge, a first axial end adjacent the first rotor hub, and a second axial end adjacent the second rotor hub, the shaft fairing defined by a chord that extends between the front surface and the rear edge, wherein the chord varies between the first rotor hub and the second rotor hub, and further wherein the shaft fairing defines an inflection point at which a minimum chord length occurs and the inflection point is closer to the first axial end than the second axial end.
For Claim 5, figure 8 of Weiner ‘475 discloses that the shaft fairing comprises an hour glass shape along the main rotor axis configured to reduce flow separation at the 
For Claim 7, figure 8 of Weiner ‘475 discloses that the first rotor hub is an upper rotor hub and the second rotor hub is a lower rotor hub.
For Claim 8, figure 8 of Weiner ‘475 discloses that the shaft fairing is structured to comprise a rotor shaft that operatively connects the first and second rotor hub.
For Claim 9, figure 8 of Weiner ‘475 discloses a rotary wing aircraft, comprising: at least one engine; and a rotor assembly coupled to the at least one engine, the rotor assembly comprising: a first rotor hub; a second rotor hub; and a shaft fairing between the first rotor hub to the second rotor hub and including a front surface, a rear edge, a first axial; end adjacent the first rotor hub, and a second axial end adjacent the second rotor hub, the shaft fairing defined by a chord that extends between the front surface and the rear edge, wherein the chord varies between the first rotor hub and the second rotor hub, and further wherein the shaft fairing defines an inflection point at which a minimum chord length occurs and the inflection point is closer to the first axial end than the second axial end.
For Claim 13, figure 8 of Weiner ‘475 discloses that the shaft fairing comprises an hour glass shape along the main rotor axis configured to reduce flow separation at the aft portions of the first and second rotor hubs compared to a shaft fairing having a constant thickness along the main rotor axis.
For Claim 15, figure 8 of Weiner ‘475 discloses that the first rotor hub is an upper rotor hub and the second rotor hub is a lower rotor hub.
For Claim 16, figures 4 and 8 of Weiner ‘475 disclose that the shaft fairing is structured to comprise a rotor shaft, the rotor shaft being operatively connected to the at least one engine.
For Claims 17 and 19, figures 4 and 8 of Weiner ‘475 disclose that the shaft fairing includes a first chord length at the first rotor hub and a second chord length at the second rotor hub, and the first chord length is less than the second chord length.
For Claims 18 and 20, figure 8 of Weiner ‘475 discloses that the shaft fairing includes a height that is constant from a main rotor axis to the trailing rear edge.
For Claim 21, figures 4 and 8 of Weiner ‘475 disclose a rotary wing aircraft, comprising: at least one engine; and a rotor assembly coupled to the at least one engine, the rotor assembly comprising: a first rotor hub; a second rotor hub; and a shaft fairing extends between the first rotor hub and the second rotor hub, the shaft fairing including a front surface, a rear edge, a first axial end adjacent the first rotor hub and a second axial end adjacent the second rotor hub, wherein the shaft fairing is defined by a chord that extends between the front surface and the rear edge and the chord varies between the first axial end and the second axial end, and further wherein a first chord length is at the first axial end, a second chord length is at the second axial end, and a third chord length is closer to the first axial end than the second axial end, the third chord length defines an inflection point and a minimum chord length of the shaft fairing.
For Claim 22, figure 8 of Weiner ‘475 discloses that the first chord length is less than the second chord length.
For Claim 23, figure 8 of Weiner ‘475 discloses that the shaft fairing comprises an hour glass shape along the main rotor axis configured to reduce flow separation at the aft portions of the first and second rotor hubs compared to a shaft fairing having a constant thickness along the main rotor axis.

Allowable Subject Matter
Claims 4, 6, 12, 14, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 10/4/2021, with respect to the rejection(s) of claim(s) 1 and 9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weiner ‘475.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/12/2021